Title: From Alexander Hamilton to James McHenry, 19 February 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Feby. 19. 1799
          
          Upon the strength of the Representation, in the letter of which the inclosed is a copy I have taken the Liberty to request Coll. Stevens to procure and furnish the Article stated to be wanted; and to advise the Accountant of the department of War of the cost, that measures may be taken for deducting out of the pay of the Soldiers such part if any as may be extra—Not knowing at present where Captain Miller’s company is stationed, it may be proper that the Accountant notify him of the circumstance that he may make the necessary deduction.
          A latitude of this kind will be seldom exercised but it will be occasionally indispensable
          With great respect I have the honor to be Sir Yr obed Servt.
          
            A Hamilton
          
          Secy. at War
        